Title: “Pacificus Secundus”: Reply to “Pacificus,” 2 January 1766
From: 
To: 


Franklin’s contributions to the newspaper debate in England that followed the passage of the Stamp Act and the emergence of colonial opposition in 1765 continued into the early weeks of 1766. The problem of identifying his contributions and the grounds for attributing particular writings to him have been described in the last volume of this edition, pp. 243–4, and that explanation need not be repeated here, except to acknowledge once more the debt the present editors owe to the earlier studies of the subject made by Verner W. Crane. In reprinting in this volume the newspaper contributions of 1766 that can be certainly or probably attributed to Franklin, only the specific evidence for each particular piece will be cited in its annotation.
As the first paragraph of this one of two initial contributions of the new year makes clear, the Public Advertiser of Dec. 27, 1765, had published a letter signed “Pacificus” that advocated the use of military force to reduce the colonists to obedience. This satirical reply, signed “Pacificus Secundus,” printed in the Public Advertiser, Jan. 2, 1766, was reprinted in Goddard’s Pennsylvania Chronicle, and Universal Advertiser, Feb. 16–23, 1767, as the first of two pieces in the latter issue specifically attributed to Franklin. An undated memorandum attributing to him authorship of twenty-one pieces reprinted in the Chronicle, 1767–69, appears to be in the hand of William Franklin, not in that of his father as stated above, XII, 406. With regard to many of these pieces the authorship is beyond question; as to the others it seems probable that William based his listings on some similar memorandum drawn up by his father or on some other direct information from him. This letter and the one from the Gazetteer signed “Homespun,” which immediately followed this piece in the Chronicle as it does here, both fall into the second category.
 
Sir,
[January 2, 1766]
Pacificus in your Paper of Friday last, tells us, that the inhabitants of New-England “are descended from the Stiff-Rumps in Oliver’s Time;” and he accounts for their being “so tenacious of what they call their Rights and Liberties;” from the independent Principles handed down to them by their Forefathers, and that Spirit of Contradiction, which, he says, “is the distinguishing Characteristic of Fanaticism.” But it seems the Inhabitants of Virginia and Maryland, who are descended from the Royalists of the Church of England, driven hence by those very Oliverian Stiff-Rumps, and never tinctured with Fanaticism, are, in the present Case, as stiff-rump’d as the others, and even led the Way in asserting what “they call their Rights.” So that this Hypothesis of Fanaticism appears insufficient to account for the Opposition universally given to the Stamp-Act in America; and I fancy the Gentleman thought so himself, as he mends it a little after, by lumping all the Americans under the general Character of “House-breakers and Felons.”
Supposing them such, his Proposal of “vacating all their Charters, taking away the Power of their Assemblies, and sending an armed Force among them, to reduce them all to a military Government, in which the Order of the commanding Officer is to be their Law,” will certainly be a very justifiable Measure. I have only some Doubts as to the Expediency of it, and the Facility of carrying it into Execution. For I apprehend ’tis not unlikely they may set their Rumps more stiffly against this Method of Government, than ever they did against that by Act of Parliament: But, on second Thoughts, I conceive it may possibly do very well: For though there should be, as ’tis said there are, at least 250,000 fighting Men among them, many of whom have lately seen Service; yet, as one Englishman is to be sure as good as five Americans, I suppose it will not require Armies of above 50,000 Men in the whole, sent over to the different Parts of that extensive Continent, for reducing them; and that a three or four Year’s Civil War, at perhaps a less Expence than ten or twelve Millions a Year, Transports and Carriages included, will be sufficient to compleat Pacificus’s Pacification, notwithstanding any Disturbance our restless Enemies in Europe might think fit to give us while engaged in this necessary Work. I mention three or four Years only; for I can never believe the Americans will be able to spin it out to seventy, as the Hollanders did the War for their Liberties against Spain, how much soever it may be found the Interest of our own numerous Commissaries, Contractors, and Officers afraid of Half Pay, to continue and protract it.
It may be objected, that by ruining the Colonies, killing one half the People, and driving the rest over the Mountains, we may deprive ourselves of their Custom for our Manufactures: But a Moment’s Consideration will satisfy us, that since we have lost so much of our European Trade, it can only be the Demand in America that keeps up, and has of late so greatly enhanced the Price of those Manufactures, and therefore a Stop put to that Demand will be an Advantage to us all, as we may thereafter buy our own Goods cheaper for our own Use at home. I can think of but one Objection more, which is, that Multitudes of our Poor may starve for Want of Employment. But our wise Laws have provided a Remedy for that. The Rich are to maintain them. I am, Sir, Your humble Servant,
Pacificus Secundus.
